Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6, 8, 10, 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including:
(Claim 1) Claim 1 incorporated the allowable subject matter of claim 9.
(Claim 6) The allowable subject matter of Claim 6 was rewritten into independent form and incorporated all of the claim language of base claim 1.
(Claim 8) The allowable subject matter of Claim 8 was rewritten into independent form and incorporated the subject matter of intervening claim 7 and base claim 1.
(Claim 10) A method for assembling a high-current plug-in connector having an insulating body with at least one contact carrier with at least one contact chamber that has at least two plug-side passage openings at a plug-in side of the contact carrier and a single 4Application No. 17/055,521 Reply to Office Action Dated December 22, 2021 contact chamber opening at a cable connection side of the contact carrier that is opposite the plug-in side, the method comprising: inserting at least one connecting element having contact receptacles into the at least one contact chamber of the at least one contact carrier via the single contact chamber opening at the cable connection side, so that the connecting element, is arranged in a vicinity of the at least two plug-side passage openings of the contact chamber on the plug-in side of the contact carrier; mounting an insulating body by attaching a contact holding plate to the contact carrier and in this way at the same time fixing the at least one connecting element in the insulating body; crimping at least one electrical 
(Claim 11) A high-current plug-in connector, comprising: an insulating body with at least one contact carrier with at least one contact chamber that has at least two plug-side passage openings at a plug-in side of the contact carrier and a single contact chamber opening at a cable connection side of the contact carrier that is opposite the plug-in side; at least two electrically conductive plug-in contacts which are arranged parallel to one another in the contact chamber of the at least one contact carrier and which each have, at a first end, a cable connection region and opposite to the cable connection region, at a second end, a plug-in region, wherein the plug-in region of said plug-in contact is guided through in each case a respective one of the passage openings of the contact chamber after passing through the single contact chamber opening; and5Application No. 17/055,521Reply to Office Action Dated December 22, 2021 an electrically conductive connecting element which is inserted into the contact chamber via the single contact chamber opening and which has at least two contact receptacles into which in each case a respective one of the plug-in contacts is inserted, by way of the plug-in region, in an interlocking and force-fitting manner, and by way of which the at least two plug-in contacts are electrically conductively connected to one another by the connecting element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/26/2022